Citation Nr: 9909377	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for a scar of the 
right scalp and temple.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Philadelphia, Pennsylvania RO which denied 
service connection for an acquired psychiatric disorder 
(characterized as a nervous condition) and granted service 
connection for a scar of the right scalp and temple, 
evaluated as 0 percent disabling, effective in March 1993.

During a March 1995 personal hearing, the veteran raised the 
issue of entitlement to service connection for headaches.  
Since this issue has not been developed for appellate review, 
and is not inextricably intertwined with the issue currently 
before the Board, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
accompanied by any medical evidence to support those 
allegations.

2.  The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
plausible.

3.  The veteran's service-connected scar of the right scalp 
and temple is moderately disfiguring.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The criteria for a 10 percent rating for a scar of the 
right scalp and temple have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from March 1974 to April 1979.

No complaints or findings of an acquired psychiatric 
disorder, to include PTSD, were noted on a March 1974 pre-
enlistment examination.  The veteran was found to be 
physically qualified for enlistment.

Service medical records reflect that the veteran was treated 
on various occasions; no complaints or findings were recorded 
with respect to an acquired psychiatric disorder, to include 
PTSD.  In April 1978, the veteran was seen with an open wound 
on the scalp.  Service medical records note that the veteran 
was in a car accident and hit his head.  Diagnoses included 
head trauma and lacerations.  In October 1978, the veteran 
voluntarily admitted himself into an alcohol detoxification 
program.  He indicated that he began drinking at age 10, and 
began to drink more while going through a divorce in 1978.  
Upon discharge in November 1978, diagnosis was adjustment 
reaction to adult life manifested by alcohol abuse.

On examination for discharge from service in April 1979, 
clinical psychiatric evaluation was normal.  The examination 
report notes a scar on the right side of the scalp and 
temple.  The veteran was found to be physically qualified for 
separation.

Treatment reports from Geisinger Medical Center dated from 
1992 to 1994 note that the veteran was seen on several 
occasions with various complaints, including alcohol abuse.  
No complaints or findings of a psychiatric disorder, to 
include PTSD, were noted.  No complaints or findings were 
recorded with respect to a scar of the right scalp and 
temple.

A July 1994 treatment record from Dr. Little, the veteran's 
private physician, notes that the veteran was given a 
prescription to help him sleep.

VA outpatient treatment reports note that the veteran was 
seen in August 1994.  The veteran indicated that he had 
recently completed alcohol rehabilitation and was having 
problems sleeping.  Diagnosis included history of alcohol and 
drug abuse.  The veteran was given a prescription for 
depression and was referred to the VA Mental Health Clinic 
for further evaluation.  VA outpatient treatment records note 
that the veteran reported to the VA Mental Hygiene Clinic in 
December 1994 "for the purpose of giving information for a 
social history" in connection with his claim for service 
connection.  The veteran stated that while he was stationed 
at Ellington Air Force Base in Houston, he served as an air 
traffic controller.  While he was working, a plane crashed as 
it was taking off, killing both pilots.  The veteran 
indicated that while the Air Force has exonerated him from 
any fault, he still feels responsible for the crash.  He 
stated that this "traumatic event . . . has contributed to 
symptoms of post-traumatic stress disorder and depression."  
The examiner stated that "[i]t is difficult to determine, 
based on this history alone, how much, if any, [the veteran] 
suffers from symptoms of post-traumatic stress disorder.  
Alcohol abuse seems to be a central problem in his life from 
an early age."

A December 1994 VA special psychiatric examination report 
notes the veteran's complaints of nightmares about an air 
crash he witnessed while working as an air traffic controller 
during service.  The veteran stated that he had been 
"stressed out" during service because officers had wanted 
to blame him for the accident that was later attributed to 
pilot error.  The veteran further indicated that he began 
drinking at age 10 and began experimenting with marijuana, 
cocaine, speed and LSD at age 17 or 18.  He indicated that he 
underwent alcohol rehabilitation treatment in 1978, 1982, 
1983 and 1994.  Upon examination, the veteran had a friendly 
attitude and answered the examiner's questions coherently and 
relevantly.  Eye contact was good.  Mood was cheerful.  
Affect was appropriate smiles.  The veteran was oriented in 
three spheres.  The veteran denied hallucinations or 
delusional ideation.  Cognitive functioning was not deranged.  
Memory was clinically intact.  The veteran's depression was 
elevated due to antidepressant medication.  He seemed to be 
having problems with interpersonal relationships.  Insight 
and judgment were average.  The examiner stated that "[n]o 
other acute symptomatology of PTSD is elicited except [the 
veteran] report[ed a] stressful job as an air traffic 
controller during service" and described witnessing an 
airplane crash.  Diagnoses included: continuous alcohol 
dependence; dysthymic disorder, in remission, with features 
of mild post-traumatic stress disorder; and unspecified 
personality disorder.  GAF was 70/80.

A December 1994 VA special skin examination report notes the 
presence of a 10-inch, well-healed scar over the right temple 
and right scalp.  The scar was described as extending through 
the parietal into the posterior scalp area.  The examiner 
described the scar as "hidden by the hair, but the portion 
of the forehead that is involved with the scar, about 3 
inches, is moderately disfiguring."  An additional 3-inch 
scar was noted at a right angle from the large scar in the 
posterior scalp.  This scar was described as white, 
pigmented, and nontender.  It was noted to be about 1/4 inch 
wide.  Pictures of the veteran's scars are included with the 
examination report.  Impression included history of traumatic 
injury to the right face and scalp area with moderately 
disfiguring scar.

VA outpatient treatment reports dated in January 1995 note 
that the veteran was seen with complaints to include alcohol 
dependency and depression.  One such report notes that the 
veteran's "depression is improving."  An undated VA 
outpatient treatment report notes diagnoses of dysthymic 
disorder and alcohol dependence.  The examiner recommended 
stabilizing the depression with medication to prevent a 
relapse of alcohol abuse.

At a hearing before the RO in March 1995, the veteran 
testified that in February 1976, while on duty as an air 
traffic controller, he witnessed a plane crash.  He stated 
that initially he was blamed for the crash, but later the 
cause of the crash was found to be pilot error.  The veteran 
indicated that he became depressed after this incident, but 
never sought treatment while in the service.  He stated that 
he took "no medication.  Just [went] on a [drinking] binge 
or something."  Following service, the veteran first sought 
treatment in about June 1994 from Dr. Little, "a civilian 
psychiatrist" who prescribed medication.  The veteran 
indicated that he currently takes medication for depression 
and receives VA outpatient treatment on a monthly basis.

The veteran further testified that he has a 10-inch scar that 
extends from his right temple to his scalp.  The veteran 
indicated that he is self-conscious of his appearance because 
of the scar, and tries to comb his hair over it.

In a statement received by the RO in August 1996, the veteran 
stated that he discontinued VA treatment in the last quarter 
of 1995 because of a lack of transportation.

Analysis

Acquired Psychiatric Disorder, to Include PTSD

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court of Appeals for Veterans 
Claims (Court) noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disability (including 
an acquired psychiatric disorder) that resulted from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for a psychosis will be presumed if the evidence 
demonstrates that the veteran manifested a psychosis (to a 
compensable degree) within a year of his separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for PTSD, there must 
be "medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor."  38 C.F.R. § 3.304(f).  If a veteran did not 
engage in combat, his own allegations are insufficient to 
establish a service stressor; rather, the stressor must be 
established by official service records or other credible 
supporting evidence.  Doran v. Brown, 6 Vet. App 283 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Looking first at the question of entitlement to service 
connection for PTSD, the Board notes that there must be 
medical evidence of a current disability.  The veteran's 
sincere belief that he has PTSD is not enough as he does not 
have the medical expertise or training necessary to diagnose 
his condition.  Turning to the medical evidence of record, it 
becomes readily apparent that PTSD has never been documented 
either during or after service.  The service medical records 
are devoid of complaints, findings or diagnoses of PTSD.  
While a December 1994 VA examination report notes a diagnosis 
of dysthymic disorder, in remission, with features of mild 
PTSD, the examiner noted no clear diagnosis of PTSD.  The 
examiner noted that no acute symptomatology of PTSD was 
elicited other than the veteran's report of witnessing an 
airplane crash while on duty as an air traffic controller.

The Court noted that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer, supra.  In the absence of a diagnosis 
of PTSD in service or currently, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 C.F.R. § 5107(a).

Turning to the question of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD, the 
veteran's service medical records show a finding of 
adjustment reaction to adult life manifested by alcohol abuse 
in November 1978, but there was no psychiatric diagnosis 
furnished at time of the veteran's discharge examination in 
April 1979.  In fact, the veteran was clinically evaluated as 
normal at discharge.  Moreover, there is no postservice 
medical evidence of a psychiatric disability until the 1990s, 
when the veteran was prescribed medication for depression 
related to alcohol dependence.  No medical assessment of 
depression, or any other psychiatric disorder, has ever been 
linked to the veteran's military service.  

The veteran has claimed that he has a psychiatric disorder 
that is related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  No competent medical 
evidence has been presented which tends to prove that the 
veteran has a psychiatric disorder that is related to 
service.  

Without evidence of a current acquired psychiatric disorder 
which has been shown to be chronic from or related to service 
or the first postservice year, the Board finds that a well-
grounded claim has not been established.



Scar

The veteran contends that his service-connected scar of the 
right scalp and temple is more disabling than currently 
evaluated.  Initially, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  That is, he has submitted a claim that is 
plausible-capable of substantiation.  Murphy, supra; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service-connected scar is currently evaluated 
under the provisions of Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face or neck.  Under 
Diagnostic Code 7800, a zero percent rating is warranted 
where the scars are slightly disfiguring.  A 10 percent 
evaluation requires moderately disfiguring scars of the head, 
face, or neck.  A 30 percent evaluation requires severely 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent evaluation requires completely 
disfiguring scars of the head, face, or neck or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 

criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In cases where 
the original rating assigned is appealed, consideration must 
be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim.  Fenderson v. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).

The evidence of record shows that the veteran has a scar on 
his head that is moderately disfiguring.  Specifically, a 
December 1994 VA examination report characterizes the 3-inch 
portion of the scar that is visible as "moderately 
disfiguring."  The veteran indicated during a March 1995 
personal hearing that he is self-conscious of the scar and 
tries to cover it with his hair.  The findings reported in 
the December 1994 VA examination report lead the Board to 
conclude that the veteran's disability is "moderately 
disfiguring" as contemplated by Diagnostic Code 7800.

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7, the extent of the veteran's 
scar more nearly approximates the criteria required for a 10 
percent evaluation.  To obtain a higher rating of 30 percent, 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, would 
have to be shown.  See Diagnostic Code 7800.  This has not 
been shown in the case at hand.  The Board also has 
considered whether the veteran is entitled to a "staged" 
rating for his scar of the right scalp and temple, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to an initial increased rating to 10 percent for 
a scar of the right scalp and temple is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


